                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WILD FISH CONSERVANCY, et al.,                      CASE NO. C16-0223-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    WILBUR L. ROSS, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for a 45-day
18   extension of the deadline to submit a notice of availability (Dkt. No. 31). Having thoroughly
19   considered the stipulated motion and the relevant record, the Court hereby GRANTS the motion.
20   Defendants’ new deadline to submit a notice of availability to the Federal Register of the final
21   recovery plan for the Puget Sound steelhead Distinct Population Segment is EXTENDED to
22   February 14, 2020.
23          DATED this 12th day of February 2019.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     C16-0223-JCC
     PAGE - 1
